Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alfred Froebrich on 07/30/21.
The application has been amended as follows:
1.	(Currently Amended) A particle size distribution measurement device that irradiates light onto a particles serving as an object being measured, and calculates a particle size distribution of the particles based on a light intensity signal that shows a light intensity of diffracted/scattered light therefrom, comprising:
	a computer with a hardware processor that calculates a light intensity generated by particles having a specific particle size that are contained in the object being measured based on an actual light intensity 
	the computer comprising a correlation data storage memory that stores particle number – light intensity correlation data which is data obtained using a plurality of known samples in which the number of particles having a specific particle size is known, and which shows a correlation between the number of particles having a specific particle size that are contained in each of the known samples, and integrated values of the light intensity distributions obtained from each of the known samples; and 
	wherein the hardware processor calculates the number of particles having a specific particle size that are contained in the object being measured based on the claculated light intensities 

2.	(Currently Amended) The particle size distribution measurement device according to claim 1, wherein the hardware processor, based on the calculated number of particles having a specific particle size 

memory stores the particle number – light intensity correlation data obtained for each one of a plurality of different types of particle size.

4.	(Currently Amended) The particle size distribution measurement device according to claim 1, wherein the hardware processor, based on a theoretical light intensity distribution calculated using the particle sizes and refractive indexes of the known samples, and on a theoretical light intensity distribution calculated using the same particle sizes as the known samples, but using different refractive indexes therefrom, corrects the particle number – light intensity correlation data.

6.	(Currently Amended) A non-transitory computer-readable medium storing a computer program for a particle size distribution measurement device that is installed in a particle size distribution measurement device that irradiates light onto a particles serving as an object being measured, and calculates a particle size distribution of the particles based on a light intensity signal that shows a light intensity of diffracted/scattered light therefrom, wherein 
	the program causes a computer with a hardware processor and a correlation data storage memory to 
	calculate a light intensity generated by particles having a specific particle size that are contained in the 
	store particle number – light intensity correlation data in the correlation data storage memory, the particle number – light intensity correlation data being 
	calculate the number of particles having a specific particle size that are contained in the object being measured based on the calculated light intensities 

7.	(Currently Amended) A particle size distribution measurement device that irradiates light onto a particles serving as an object being measured, and calculates a particle size distribution of the particles based on a light intensity signal that shows a light intensity of diffracted/scattered light therefrom, comprising:
	a computer with a hardware processor that calculates a light intensity generated by particles having a specific particle size that are contained in the object being measured based on an actual light intensity 
	the computer comprising a correlation data storage memory that stores particle number – light intensity correlation data which is data obtained using a plurality of known samples in which the number of particles having a specific particle size is known, and which shows a correlation between the number of particles having a specific particle size that are contained in each of the known samples, and a light intensity of a specific spread angle in a light intensity distribution obtained from each of the known samples; and 
	wherein the hardware processor calculates the number of particles having a specific particle size that are contained in the object being measured based on the calculated light intensities 

8.	(Currently Amended) A non-transitory computer-readable medium storing a computer program for a particle size distribution measurement device that is installed in a particle size distribution measurement device that irradiates light onto a particles serving as an object being measured, and calculates a particle size distribution of the particles based on a light intensity signal that shows a light intensity of diffracted/scattered light therefrom, wherein 
	the program causes a computer with a hardware processor and a correlation data storage memory to 
calculate a light intensity generated by particles having a specific particle size that are contained in the object being measured based on an actual light intensity distribution obtained from the light intensity signal, and on a theoretical light intensity distribution calculated from the particle size;
	store particle number – light intensity correlation data in the correlation data storage memory, the particle number – light intensity correlation data  being data obtained using a plurality of known samples in which the number of particles having a specific particle size is known, and which shows a correlation between the number of particles having a specific particle size that are contained in each of the known samples, and a light intensity of a specific spread angle in a light intensity distribution obtained from each of the known samples; and 
	calculate the number of particles having a specific particle size that are contained in the object being measured based on the calculated light intensities 




Allowable Subject Matter

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:


As to claims 1 and  6-8, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the computer comprising a correlation data storage memory that stores particle number – light intensity correlation data which is data obtained using a plurality of known samples in which the number of particles having a specific particle size is known, and which shows a correlation between the number of particles having a specific particle size that are contained in each of the known samples, and integrated values of the light intensity distributions obtained from each of the known samples; and 
	wherein the hardware processor calculates the number of particles having a specific particle size that are contained in the object being measured based on the claculated light intensities, and on the particle number – light intensity correlation data” along with all other limitations of the claim. 
Bodzin et al. (US 20080137080 A1) only teaches: FIG. 1. Such a system generally comprises a control and analysis system 20, a signal generation and detection apparatus (also referred to as a “scanner”) 100, and companion software for capturing, processing and analyzing RLS images and other data. Control and analysis system 20 generally includes at least one computing device 30 and a user interface 40, which in turn comprises a display 50 and a user interface comprising one or more user input devices such as a keyboard 60, mouse 70 and/or other devices for inputting information or commands. In an exemplary embodiment, computing device 30 is a computer system having a central processing unit (CPU)…¶0130; FIG. 2, a representative signal generation and detection apparatus 100 for use in conjunction with the present invention comprises an illumination system 210, a multiformat sample holder 230 (including an X-stage 232, and a Y-stage 234 together referred to as a XY-stage), a detection system 236, and control electronics 250. Apparatus 100 also preferably includes one or more communications ports, such as an RS232 port and a data port, for communication between control electronics 150 and control and analysis system 20…¶0132.

Claims 2-4, 6-8 and 10-15 are allowable due to their dependencies. 
The closest references, Bodzin et al. (US 20080137080 A1) and Bodzin et al. (US 20030139886 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886